Title: From Benjamin Franklin to the Conde d’Aranda, 7 April 1777
From: Franklin, Benjamin
To: Aranda, Pedro Pablo Abarca de Bolea, Conde de


Sir,
Passy, April 7. 1777.
I left in your Excellency’s Hands, to be communicated, if you please, to your Court, a Duplicate of the Commission from the Congress, appointing me to go to Spain as their Minister Plenipotentiary. But as I understand that the Receiving such a Minister is not at present thought convenient, and I am sure the Congress would have nothing done that might incommode in the least a Court they so much respect, I shall therefore postpone that Journey, till Circumstances may make it more suitable. And in the mean time, I beg leave to lay before his Catholic Majesty, through the Hands of your Excellency, the Propositions contain’d in a Resolution of Congress, dated Dec. 30. 1776, viz.
“That if his Catholic Majesty will join with the United States in a War against Great Britain, they will assist in reducing to the Possession of Spain the Town and Harbour of Pensacola, provided the Inhabitants of the United States shall have the free Navigation of the Missisipi, and the Use of the Harbour of Pensacola; and they will (provided it shall be true that the King of Portugal has insultingly expelled the Vessels of these States from his Ports, or has confiscated any such Vessels) declare War against the said King, if that Measure shall be agreable to and supported by the Courts of Spain and France.”
It is understood that the strictest Union subsists between those two Courts; and in case they should think fit to attempt the Conquest of the English Sugar Islands, the Congress have farther propos’d to furnish Provisions to the amount of Two Millions of Dollars, and to join their Fleet with 6 Fregates of not less than 24 Guns each, manned and fitted for Service; and to render any other Assistance which may be in their Power, as becomes good Allies, without desiring for themselves the Possession of any of the said Islands.
These Propositions are subject to Discussion, and to receive such Modifications as may be found proper. With great Respect, I have the Honour to be Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly the Comte d’Aranda
